Opinion by
William W. Portee, J.,
We hold with the court below that Ezekiel Gumaer made the moneys to be paid to Ms widow a charge upon the farms devised to his sons. The intent of the entire will is in accord with this construction. The language of the particular clause is, that if the three sons “ shall accept the above property, it shall be on condition that they each pay annually an equal portion to their mother, Clarinda Gumaer, of six per cent interest on §2,000, and, if needed for her support, also the principal, each paying one third.” From this language it appears that the testator coupled the payments by the devisees, with the devises of the land, and made the payments a condition *626upon which the clevises should vest. Upon the authority of Moran’s Estate, 13 Pa. Superior Ct. 251, the real estate thus devised became, in equity, chargeable with the payments to be made to the testator’s widow.
The order of the court below is not clear. The defendant, Hartley, is directed to pay Clarinda Gumaer arrears of interest. These seem to amount to $292. It further directs that a sufficient amount of the principal be paid “to reduce the same to $500, which will remain a charge upon the land.” This apparently means that the principal charge upon the interest of Hartley is reduced to $500, and that the balance of one third of the principal is to be paid to Clarinda Gummaer. As so construed the majority of this court are of the opinion that the decree should be affirmed. I personally hold to the view that there is no proof showing that the widow needed any part of the principal. She had been able to live without incurring debt, up to the time of the hearing. Furthermore the principal of the charge would still remain subject to such demands as her proven necessities might hereafter make upon it. In obedience, however, to the directions of the majority of the court the order is entered that the decree of the court below be and it is hereby affirmed.